DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 03 February 2022 has been entered in full.  Claims 9-13 are cancelled.
Claims 1-8 and 14-17 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 and 14-17, drawn to a fusion protein in the reply filed on 02 February 2022 is acknowledged.  The traversal is on the ground(s) that the invention of Group II is basically the same as though of Group I, and any prior art searched for one group is applicable to the other group.  This is not found persuasive.  As discussed in-depth in the Restriction requirement of 21 December 2021, the fusion protein product is independent and distinct from the method of treating an inflammatory response of Group II.  Specifically, the fusion protein claimed can be used in materially different methods, such as in vitro cell assays or TLR purification assays.  Furthermore, and contrary to Applicant’s argument, there would a serious search and/or examination burden because the inventions have acquired a separate status in the art in view of their different classification; the inventions require a different field of search; and the inventions will likely raise different non-prior art issues under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 and 14-17 are under consideration in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  Specifically, the instant specification does not contain a statement that incorporates by reference the material in the file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes (see MPEP § 2422.03(I) and §2422.03(a)).
Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825).  Please also see the PTO-90C Communication and Revised Notice to Comply attached to the instant Office Action.

Claim Objections
1.	Claims 1, 2, 8, and 14-17 are objected to because of the following informalities:  
1a.	In claim 1, line 3, the term “serve” should be amended to recite “serves”.
1b.	In claim 2, line 5, after the phrase “TSPAN21 (uroplakin1A)”, a comma should be inserted.
1c.	In claim 2, line 8, after “TSPAN33”, the word “and” or “or” should be inserted.
  
1e.	In claim 14, line 7, the phrase “will serve” should be amended to recite “serves”.
1f.	In claim 14, line 7, the term “neutralizing” should be amended to recite “neutralizes”.
1g.	In claim 15, line 6, after the phrase “TSPAN21 (uroplakin1A)”, a comma should be inserted.
1h.	In claim 17, line 5, after the phrase “TSPAN21 (uroplakin1A)”, a comma should be inserted.
1i.	In claim 17, line 8, after “TSPAN33”, the word “and” or “or” should be inserted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-8, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2a.	Claims 1-7 are rejected as being indefinite because claim 1, lines 2-4, recites “an engineered vesicle comprising a fusion protein having tetraspanin, or a functional fragment dampen proinflammatory responses (page 3, [0013], for example).  Therefore, the phrase “to induce proinflammatory responses” seems counterintuitive to the claimed invention.  Please note that these issues could be overcome by amending claim 1 to recite, for example, “…a fusion protein having tetraspanin linked to an anti-TLR antibody, wherein the fusion protein serves as a targeting moiety and inhibits the activation and induction of proinflammatory responses of a cell surface expressed TLR”.  Line 4 could also be amended by just reciting, “… and inhibits activation of a cell surface expressed TLR”.
2b.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “inhibits cell surface TLR activation via neutralization”, and the claim also recites “(competitive or non-competitive inhibition)” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


2d.	Claims 14 and 15 are rejected as being indefinite because in claim 14, lines 7-8, the phrase “and neutralizing its effects by inhibiting dimerization of TLR receptors” (within “said anti-TLR antibody, or functional fragment thereof, will serve as a targeting moiety and neutralizing its effects by inhibiting dimerization of TLR receptors”) is not clear and concise.  It cannot be determined what the “its” is referring to.  The anti-TLR antibody?  A TLR receptor on the surface of a cell? A ligand?  Additionally, the term “effects” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be apprised of the scope of the invention.  For instance, does “effects” refer to therapeutic effects? Activating effects? Inhibitory effects? Signaling cascade effects? Proinflammatory effects?

2e.	Claim 15 recites the limitation "the tetraspanin member of the tetraspanin family of proteins" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14, from which claim 15 depends, only recites “a tetraspanin”.  Claim 14 does not recite “tetraspanin member of the tetraspanin family of proteins".  Therefore, this issue could be overcome by amending claim 14 to refer to a tetraspanin member of the tetraspanin family of 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-8 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 is directed to an engineered extracellular vesicle comprising a fusion protein having tetraspanin, or a functional fragment thereof, linked to an anti-TLR antibody, or a functional fragment thereof, that serve as a targeting moiety and inhibits the activation of a cell surface expressed TLR to induce proinflammatory responses; wherein the anti-TLR antibody is expressed on the exterior of the engineered extracellular vesicle.  Claim 16 recites a fusion protein comprising a tetraspanin, or a functional fragment thereof, linked to an anti-TLR 
(i)	The specification of the instant application teaches that a “functional fragment” of a tetraspanin is a subpart of a tetraspanin molecule that still maintains at least one biological function of the complete tetraspanin, for example, binding of a natural ligand of the tetraspanin (page 9, [0042]).  Therefore, in view of the teachings of the instant specification, the “functional fragment” of tetraspanin as recited in the instant claims is broadly interpreted by the Examiner as reading upon any fragment of a tetraspanin that has an activity.  However, the specification does not teach any functional fragments of a tetraspanin protein, other than full-length.  
The art recognizes that protein function cannot be predicted from structure alone (Bork, 2000, Genome Research 10:398-400; Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2; Doerks et al., 1998, Trends in Genetics 14:248-250; Smith et al., 1997, Nature Biotechnology 15:1222-1223; Brenner, 1999, Trends in Genetics 15:132-133; Bork et al., 1996, Trends in Genetics 12:425-427). See also Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), who teach that mutations are generally destabilizing. For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.” Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein. Indeed, Tokuriki et al. conclude that “a more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and 

(ii)	Additionally, the specification of the instant application continues to disclose that the fusion protein for use herein is a tetraspanin-anti-TLR antibody fusion protein, wherein the anti-TLR moiety, or fragment thereof, is fused within one of the extracellular loops (e.g. EC2 domain, NH2 domain) of the tetraspanin protein (page 9, [0043]).  The specification teaches that “antibody fragments” comprise a portion of an intact full-length antibody, preferably the antigen binding or variable region of the instant antibody (page 14, [0061]).  Therefore, in view of the teachings of the instant specification, the “functional fragment” of an anti-TLR antibody as recited in the instant claims is broadly interpreted by the Examiner as reading upon any fragment 
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, William E., Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapt. 8, pp. 292-295 (1993), under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA. Vol 79, page 1979, 1982) and Zhang et al. (mAbs 7(1): 42-52, 2005; page 45, column 2)). Zhang et al. also indicate that minor variations in variable heavy and light chain CDR1s and CDR2s may lead to loss of antigen binding (page 46, column 1). It is noted that numerous other publications also acknowledge that conservative substitutions would in fact change the binding ability of antibodies, if not substantially reduce the affinity (see Brummell et al, Biochemistry 32: 1180-1187, 1993;; Kobayashi et al., Protein Engineering 12: 879-844, 
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568. Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial 
The instant specification fails to disclose and there is no art-recognized correlation between the structure of tetraspanin fragments or the structure of anti-TLR antibody fragments and being functional. In other words, the specification does not teach the structures which result in a tetraspanin and anti-TLR antibody with the required characteristics. The description of full-length tetraspanins and anti-TLR antibodies is not adequate written description of an entire genus of tetraspanin fragments or anti-TLR antibody fragments that are functional, target a moiety, and inhibit activation of a cell surface expressed TLR. 
Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). A patentee must disclose “a representative Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358). An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117). See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116). A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566). In the instant application, the skilled artisan cannot envision the detailed chemical structures of (i) a fragment of a tetraspanin that is functional and (ii) a fragment of an anti-TLR antibody that is functional of the encompassed claims, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The specific fragment is required. See Fiers v. Revel, 25 Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).


4.	Claims 1-8 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 is directed to an engineered extracellular vesicle comprising a fusion protein having tetraspanin, or a functional fragment thereof, linked to an anti-TLR antibody, or a functional fragment thereof, that serve as a targeting moiety and inhibits the activation of a cell surface expressed TLR to induce proinflammatory responses; wherein the anti-TLR antibody is expressed on the exterior of the engineered extracellular vesicle.  Claim 16 recites a fusion 
(i)	The specification of the instant application teaches that the present invention features an engineered extracellular vesicle, preferably exosomes, comprising a fusion protein having tetraspanin, or a functional fragment thereof, linked to anti-TLR antibody, or functional fragment thereof, that serves as a targeting moiety and inhibits the activation of a cell surface expressed TLR (page 2, [0010]).  The specification continues to teach the anti-TLR antibody is expressed on the exterior of the engineered extracellular vesicle (page 2, [0010]).  Example 1.2 (page 44, [00190-00191]) generally teaches that protein complexes comprising (1) endosomally-trafficked transferrin, (2) streptavidin, (3) biotin-Protein A, and (4) a series of anti-TLR antibodies, or TLR-binding fragments thereof (payload) are formed in vitro.  Figures 2-3 are schematic illustrations of the fusions and mechanism of signaling.  Example 1.3 generally teaches that mesenchymal stem cells (MSC) are stably transfected with a recombinant construct (Figures 2A-2B) to generate a stable cell line to produce exosomes (page 46, [00200]).  The specification continues to disclose a lab-scale hollow fiber bioreactor with protein-free culture medium can be used to obtain conditioned cell culture supernatant as a source of exosomes (page 46, [00200]).  The remaining examples in the specification also seem to be prophetic methods (as no experimental results are provided) that examine the uptake of engineered exosomes and whether or not they inhibit TLR-driven inflammation (see pages 48-50).  There are no methods or working examples in the specification that indicate an engineered extracellular vesicle, as recited in the instant claims, that comprises a fusion protein having tetraspanin linked to an anti-TLR antibody, wherein the anti-TLR antibody is expressed on the exterior of the engineered specific details as to how the claimed extracellular vesicle is generated (i.e., amino acids of the protein regions for the fusion, vector(s), cells, culture conditions, isolation technique) and if the anti-TLR antibody is expressed on the exterior of the cell, as required by the claims.  Contrary to claim 1, for example, the specification discloses that the present invention may provide a unique advantage that the payload is protected from degradation by encapsulation in exosomal vesicles in the case of endosomal TLRs and has the potential of avoiding the formation of anti-drug antibodies (ADAs) (page 4, [0019]; page46, [00201]).  Example 1.1 also states that “an innovative system is provided herein that delivers biologics that have been encapsulated inside engineered exosomes” (page 42, [00186]).  The specification does not provide guidance as to how an anti-TLR antibody is expressed on the outside of the extracellular vesicle (as required by the instant claims).  The specification touts the advantage of having the anti-TLR antibody (payload) inside the extracellular vesicle, and thus, undue experimentation would be required of the skilled artisan to direct the expression of the tetraspanin/anti-TLR antibody fusion protein to the exterior of the extracellular vesicle.  

Due to the large quantity of experimentation necessary to generate and screen for (i) a fusion protein comprising a tetraspanin linked to an anti-TLR antibody that inhibits cell surface expressed TLR-mediated activation, and (ii) an engineered extracellular vesicle comprising such fusion (wherein the anti-TLR antibody is expressed on the exterior of the engineered extracellular vesicle); the lack of direction/guidance presented in the specification regarding same; lack of working examples; the complex nature of the invention; and the unpredictability of the functional activity of the construction of such fusion protein and engineered extracellular vesicle, undue experimentation would be required of the skilled artisan to use the claimed invention.


(ii)	It is noted that the Examiner has interpreted the phrase “pharmaceutical composition” in claim 8 as an intended use of the claimed engineered extracellular vesicle. The specification teaches methods of treating, preventing, ameliorating and/or inhibiting an inflammatory response in an individual in need thereof by administering a therapeutically effective amount of a pharmaceutical composition comprising the claimed engineered extracellular vesicle (page 17, [0077]).  At pages 19-20, the specification lists a number of different diseases that can be treated by the claimed invention.  However, the specification does not teach any methods or working examples that indicate the claimed engineered extracellular vesicle has any in vivo biological activity or that the engineered extracellular vesicle can treat a disease or condition in an animal. The limited guidance in the specification is not adequate and is merely an invitation for the skilled artisan to use the current invention as a starting point for further experimentation. A large quantity of experimentation would be required of the skilled artisan to determine the proper dosage, route of administration, and duration of treatment of the engineered extracellular vesicle of the instant claims necessary to treat, prevent, ameliorate and/or inhibit an inflammatory response or any disease. The courts have stated that patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be patentable. Tossing out the mere germ of an idea does not constitute an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genentech v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 (1997). Furthermore, as was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991). The present invention is unpredictable and complex wherein one skilled in the art may not necessarily treat, prevent, ameliorate and/or inhibit an inflammatory response or any disease by administration of an engineered extracellular vesicle comprising a fusion protein having tetraspanin linked to an anti-TLR antibody, wherein the anti-TLR antibody is expressed on the surface of the engineered extracellular vesicle.  
Due to the large quantity of experimentation necessary to determine the optimal quantity, duration, and route of an engineered extracellular vesicle comprising a fusion protein having tetraspanin linked to an anti-TLR antibody, wherein the anti-TLR antibody is expressed on the exterior of the engineered extracellular vesicle to treat any disease or condition; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to same; the complex nature of the invention; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.


(iii)	The specification of the instant application teaches that a “functional fragment” of a tetraspanin is a subpart of a tetraspanin molecule that still maintains at least one biological function of the complete tetraspanin, for example, binding of a natural ligand of the tetraspanin (page 9, [0042]).  Therefore, in view of the teachings of the instant specification, the “functional fragment” of tetraspaninni as recited in the instant claims is broadly interpreted by the Examiner 
The problem of predicting protein and DNA structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein and DNA is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These or other regions may also be critical determinants of antigenicity. These regions can tolerate only relatively conservative substitutions or no substitutions (see Wells, 1990, Biochemistry 29:8509-8517; Ngo et al., 1994, The Protein Folding Problem and Tertiary Structure Prediction, pp. 492-495). However, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the tetraspanin protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions. Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore substitution of non-essential residues can often destroy activity.  There is little guidance in the specification indicating which amino acids are considered essential for the tetraspanin/anti-TLR antibody fusion protein of the instant claims.
Due to the large quantity of experimentation necessary to generate all possible tetraspanin protein fragments and screen such for the desired functional activity; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.


(iv)	Additionally, the specification of the instant application continues to disclose that the fusion protein for use herein is a tetraspanin-anti-TLR antibody fusion protein, wherein the anti-TLR moiety, or fragment thereof, is fused within one of the extracellular loops (e.g. EC2 domain, NH2 domain) of the tetraspanin protein (page 9, [0043]).  The specification teaches that “antibody fragments” comprise a portion of an intact full-length antibody, preferably the antigen binding or variable region of the instant antibody (page 14, [0061]).  Therefore, in view of the teachings of the instant specification, the “functional fragment” of an anti-TLR antibody as 
However, it is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, William E., Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapt. 8, pp. 292-295 (1993), under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA. Vol 79, page 1979, 1982). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Thus, the state of the art recognized that it would be highly unpredictable that an antibody comprising one or even all six CDRs, wherein the CDRs are not in their proper order or in the context of framework sequences which maintain their required 
The relevant art teaches that while CDR3 is important for antigen-binding, the conformations of other CDRs as well as framework residues also influence binding.  MacCallum et al. (J Mol Biol. 262: 732-745, 1996) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col). De Pascalis et al. (The Journal of Immunology. 169: 3076-3084, 2002) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right column). Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column). The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset et al. (Biochemical and Biophysical Research Communications 307: 198-205, 2003), who constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document). Casset et al. also teach that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play 
Thus, it is unlikely that an anti-TLR antibody as recited in the claims, which may contain less than the full complement of CDRs from the heavy and light chain variable regions, will have the required functionality of binding a TLR protein (and inhibiting the activation of a cell surface expressed TLR).  The specification provides no direction or guidance regarding how to produce an antibody that contains less than the full complement of CDRs from the heavy and light chain variable regions that binds a TLR.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the specification alone.  It is 
Due to the large quantity of experimentation necessary to determine how to make an antibody that contains less than the full complement of CDRs from the heavy and light chain variable regions that bind a TLR; the lack of direction/guidance presented in the specification regarding same; lack of working examples; the teachings of the prior art; the complex nature of the invention; and the unpredictability of the effects of CDR and heavy/light chain alterations on antibody activity, undue experimentation would be required of the skilled artisan to use the claimed invention.




Conclusion
No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Andreu et al. Front Immunol 5: article 442, 2014 (doi: 10.3389/fimmu.2014.00442) (review tetraspanins in extracellular vesicle formation)

Chulpanova et al. Front Immunol 9: article 15234, 2018 (doi: 10.3389/fimmu.2018.01534) (review of extracellular vesicles for cancer therapy)

Guo et al. Oncol Reports 38: 665-675, 2017 (exosomes for cancer treatment)

Hemler, M.E. Ann Rev Cell Dev Biol 19: 397-402, 2003 (review of tetraspanins)

Marban et al. US 20200316226 (teach engineered extracellular vesicles)

Srinivasan et al. Sci Reports 7: 41623, 2017 (exosomes from TLR stimulated cells express tetraspanins; does not teach the fusion protein of the instant claims)

Turchinovich et al. Front Immunol 10: article 202, 2019 (doi: 10.3389/fimmu.2019.00202) (review of extracellular vesicles)

Zhang et al. US 20200405640 (teach engineered vesicles)



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BEB
Art Unit 1647
23 March 2022
smti/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647